DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 09/30/2022. Claims 1-20 have been amended. Claim 21 has been added. Claims 1-21 are pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for a prior-filed application, 15/970,237 filed on 05/03/2018, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), as well as foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.KR10-2017-0115347, filed on 09/08/2017.

Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
(1)In view of the amendments. 35 U.S.C. 112(f) is no longer used to interpret claims.
(2) In view of the amendments, objections directed to claims 1 and 15 have been withdrawn.
(3) Double patenting rejections are maintained until a terminal disclaimer is filed and approved in compliance with 37 CFR 1.321(c) or 1.321(d).
(4) Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(5) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Objections
Claims 1, 15, and 21 are objected to because of the following informalities:  Claims 1, 15, and 21 recite the limitation “processing circuity including a first processor configured for communication …”. Examiner suggests using “a processing circuity” when the limitation is introduced the first time to follow appropriate antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not appear to have support for the limitation recited in claims 1 and 15, “the alternately transmitting the at least one read command and the one sub-command including performing the alternating when the respective queue are not full”, specifically the condition of “when the respective queue are not full”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2014/0281188), hereinafter Kwon in view of Tuers et al. (US 2016/0224253), hereinafter Tuers, further in view of Miomo et al. (US 2018/0267744), hereinafter Miomo, and still further in view of Depelteau et al. (US 7,801,877), hereinafter Depelteau.
Regarding claims 1 and 15, taking claim 1 as exemplary, Kwon teaches a controller (Kwon, [0081], memory controller 110) comprising: 
a host interface configured to communicate with an external host device (Kwon, [0082], Host interface 114 implements a data exchange protocol corresponding to a host connected to memory system 100); 
a memory interface including a direct memory access (DMA) configured to convey a command, an address, and data to a nonvolatile memory through an input/output channel (Kwon, [0097], Memory interface 118 interfaces between memory controller 110 and storage device 120. Memory interface 118 transmits commands CMD, addresses ADDR, and control signals CTRL to storage device 120 via channels selected based on sub-requests read from sub-request queue 116 and may transmit data to be written to storage device 120 or receive read data from storage device 120; [0043], storage device 120 with flash memory devices, it could alternatively be implemented by other with other forms of nonvolatile memory); 
a memory including a command queue (Kwon, memory controller 110 comprises …, a request queue 115; [0086]) and storing computer-executable instructions (Kwon, [0083], Program codes and data required for controlling operations performed in memory system 100 may be stored in ROM 112); 
an error correction block configured to perform error correction encoding based on the data being written in the nonvolatile memory and perform error correction decoding on the data being received from the nonvolatile memory; and
processing circuity (Kwon, [0081], memory controller 110 comprises a central processing unit (CPU) 111) including a first processor configured for communication with the host interface and a second processor configured for communication with the nonvolatile memory, the processing circuity being configured to execute the computer- executable instructions so as to: 
communicate with the external host device through the host interface (Kwon, [0082], Host interface 114 may exchange commands, addresses, and data with a host under the control of CPU 111), 
communicate with the nonvolatile memory through the memory interface (CPU 111 controls overall operations of memory system 100 by using program codes and data stored in RAM 113), 
communicate with a random access memory through a buffer control circuit, 
enqueue first write commands and first read commands received from the external host device in the command queue (Kwon, [0086], One or more I/O requests received from a host via host interface 114 are sequentially stored in request queue 115), 
slice at least one write command of the first write commands to generate a plurality of sub-commands (Kwon, [0088], when an I/O request regarding write operation is divided into sub-requests), and 
fetch a command from the command queue and alternately transmit at least one read command of the first read commands, and one sub-command of the plurality of sub-commands to the nonvolatile memory through the DMA, the alternately transmitting the at least one read command and the one sub-command including performing the alternating when the respective queue are not full.
Kwon does not explicitly teach a memory interface including a direct memory access (DMA); a controller comprises an error correction block configured to perform error correction encoding based on the data being written in the nonvolatile memory and perform error correction decoding on the data being received from the nonvolatile memory; and processing circuity including a first processor configured for communication with the host interface and a second processor configured for communication with the nonvolatile memory, communicate with a random access memory through a buffer control circuit; fetch a command from the command queue and alternately transmit at least one read command of the first read commands, and one sub-command of the plurality of sub-commands to the nonvolatile memory through the DMA, the alternately transmitting the at least one read command and the one sub-command including performing the alternating when the respective queue are not full, as claimed.
However, Kwon in view of Tuers teaches a memory interface including a direct memory access (DMA) (Tuers, [0047], the differencing engine 112 comprises …  a second DMA controller 740 … The second DMA controller 740 communicates (via an AHB bus) with RAM 116′ (RAM 116′ can be part of or separate from RAM 116), which stores previously-stored data streamed from the memory (here, Flash) 104 via the flash interface module (FIM) 130, ECC engine 114, AES engine 420, and flash-side DMA controller 760); 
a controller comprises an error correction block configured to perform error correction encoding based on the data being written in the nonvolatile memory and perform error correction decoding on the data being received from the nonvolatile memory (Tuers, [0035], Back end module 110 includes an error correction controller (ECC) engine 124 that encodes the data bytes received from the host, and decodes and error corrects the data bytes read from the non-volatile memory; Fig.2A); and 
the processing circuity being configured to execute the computer executable instructions so as to communicate with a random access memory through a buffer control circuit (Tuers, [0033], Referring again to modules of the controller 102, a buffer manager/bus controller 114 manages buffers in random access memory (RAM) 116);
fetch a command from the command queue and alternately transmit at least one read command of the first read commands, and one sub-command of the plurality of sub-commands to the nonvolatile memory through the DMA (Tuers, [0047]; Kwon, [0097], Memory interface 118 transmits commands CMD, addresses ADDR, and control signals CTRL to storage device 120 via channels selected based on sub-requests read from sub-request queue 116 and may transmit data to be written to storage device 120 or receive read data from storage device 120).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon to incorporate teachings of Tuers to include an error correction engine in a memory controller to encode/decode data to/from a non-volatile memory, provide direct memory access between the memory controller and the non-volatile memory, and manages a random access memory through a buffer manager in the memory controller. A person of ordinary skill in the art would have been motivated to combine the teachings of Kwon with Tuers because it improves reliability of data in the storage system disclosed in Kwon by providing integrity protection for the data being written to the non-volatile memory (Tuers, [0035]).
The combination of Kwon does not explicitly teach processing circuity including a first processor configured for communication with the host interface and a second processor configured for communication with the nonvolatile memory, and fetch a command from the command queue and alternately transmit at least one read command of the first read commands, and one sub-command of the plurality of sub-commands to the nonvolatile memory through the DMA, the alternately transmitting the at least one read command and the one sub-command including performing the alternating when the respective queue are not full, as claimed.
However, the combination of Kwon in view of Miomo teaches processing circuity including a first processor configured for communication with the host interface and a second processor configured for communication with the nonvolatile memory (Miomo, [0030], the CPU 13a may serve as a first processing unit 131 that performs the process for receiving a request from the host 2 among the plurality of processes constituting the control of the memory controller 11. The CPU 13b may serve as a second processing unit 132 that performs the process for accessing the NAND memory 10; Fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kwon to incorporate teachings of Miomo to include two CPUs in memory controller 110 (in Kwon) such that a first processor communicates with a host while a second processor communicates with a non-volatile memory. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kwon with Miomo because it improves performance of the storage system disclosed in the combination of Kwon with additional central processing power (Miomo, [0029]).
The combination of Kwon does not explicitly teach fetch a command from the command queue and alternately transmit at least one read command of the first read commands, and one sub-command of the plurality of sub-commands to the nonvolatile memory through the DMA, the alternately transmitting the at least one read command and the one sub-command including performing the alternating when the respective queue are not full, as claimed.
However, the combination of Kwon in view of Depelteau teaches fetch a command from the command queue and alternately transmit at least one read command of the first read commands, and one sub-command of the plurality of sub-commands to the nonvolatile memory through the DMA, the alternately transmitting the at least one read command and the one sub-command including performing the alternating when the respective queue are not full (Depelteau, Col.8, lines, 45-54, the handle modification engine 310 may also include a Work Conserving Round Robin (WCRR) scheduler 680. The WCRR device 680 is configured to alternately supply to the multiplexer 330 a memory read request from the read request queue 660 and a memory write request from the write request queue if both queues 660 and 670 contain a request).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kwon to incorporate teachings of Depelteau to include a Work Conserving Round Robin scheduler to alternatively fetch a read command from one queue and a write command from another queue and send the fetched commands to a nonvolatile memory. A person of ordinary skill in the art would have been motivated to combine the teachings of Kwon with Depelteau because it improves efficiency of the storage system disclosed in the combination of Kwon by alternating between the read and write FIFOs in order to ensure that a natural equilibrium is reached between the two competing functions (Depelteau, Col.11, lines 47-65).
Claim 15 has similar limitations as claim 1 and they are rejected for the similar reasons. Regarding claim 15, Kwon further teaches a storage device comprising: a nonvolatile memory including a plurality of nonvolatile memory cells; and a controller (Kwon, [0040], memory system 100 comprises a memory controller 110 and a storage device 120; [0043], storage device 120 with flash memory devices; [0049], flash memory device 121-0 comprises a memory cell array 21).
Regarding claims 2 and 16, taking claim 2 as exemplary, the combination of Kwon teaches all the features with respect to claim 1 as outlined above. The combination of Kwon further teach the controller of claim 1, wherein the memory further includes a sub-queue (Kwon, [0081], memory controller 110 comprises …  a sub-request queue 116); and the processing circuity is further configured to enqueue the plurality of sub- commands in the sub-queue (Kwon, [0092], CPU 111 stores sub-requests … in sub-request queue 116).  
Claim 16 has similar limitations as claim 2 and they are rejected for the similar reasons.
Regarding claims 3 and 17, taking claim 3 as exemplary, the combination of Kwon teaches all the features with respect to claim 2 as outlined above. The combination of Kwon further teaches the controller of claim 2, wherein the processing circuity is further configured to alternately select the command queue and the sub-queue to alternately fetch the at least one read command from the command queue and fetch the one sub- command from the sub-queue (Depelteau, Col.8, lines, 45-54, the handle modification engine 310 may also include a Work Conserving Round Robin (WCRR) scheduler 680. The WCRR device 680 is configured to alternately supply to the multiplexer 330 a memory read request from the read request queue 660 and a memory write request from the write request queue if both queues 660 and 670 contain a request).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kwon to incorporate teachings of Depelteau to include a Work Conserving Round Robin scheduler to alternatively fetch a read command from one queue and a write command from another queue and send the fetched commands to a nonvolatile memory. A person of ordinary skill in the art would have been motivated to combine the teachings of Kwon with Depelteau because it improves efficiency of the storage system disclosed in the combination of Kwon by alternating between the read and write FIFOs in order to ensure that a natural equilibrium is reached between the two competing functions (Depelteau, Col.11, lines 47-65).
Claim 17 has similar limitations as claim 3 and they are rejected for the similar reasons.

Claim(s) 4-6, 11-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kwon, Tuers, Miomo, and Depelteau as applied to claim 1 above, and further in view of Nanduri et al. (US 2016/0179404), hereinafter Nanduri.
Regarding claim 4, the combination of Kwon teaches all the features with respect to claim 1 as outlined above. The combination of Kwon does not explicitly teach the controller of claim 1, wherein, in response to a size of one write command of the first write commands is smaller than a size threshold, the processing circuitry is further configured to prevent slicing of the one write command, as claimed.
However, the combination of Kwon in view of Nanduri teaches the controller of claim 1, wherein, in response to a size of one write command of the first write commands is smaller than a size threshold, the processing circuitry is further configured to prevent slicing of the one write command (Nanduri, [0059], scheduler 210 includes a chunklet processor 212 that manages the operations related to chunklets, including breaking write requests into chunklets for processing, when the write requests are greater than the chunklet size; [0061], where if a write request is smaller than the threshold then the write request is not broken into chunklets).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kwon to incorporate teachings of Nanduri to divide a write command into sub-commands if the size of write command is greater than a threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kwon with Nanduri because it improves efficiency and performance of the storage system disclosed in the combination of Kwon by allowing the SSD scheduler deal with the write request, saving the resources required for processing the overhead of breaking the write request into two different requests (Nanduri, [0059]).   
Regarding claim 5, the combination of Kwon teaches all the features with respect to claim 4 as outlined above. The combination of Kwon further teaches the controller of claim 4, wherein the processing circuitry is further configured to fetch the one write command from the command queue to transmit the one write command to the nonvolatile memory through the DMA (Nanduri, [0057], In another embodiment, a single queue is used for holding incoming read and write requests; The scheduler 210 selects read requests and write requests from their respective queues and schedules them for processing; [0060], Chunklet processor 212 sends the requests to the SSD).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kwon to incorporate teachings of Nanduri to send a write command from a command queue to SSD for processing when the size of the write command is small enough. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kwon with Nanduri because it improves efficiency of the storage system disclosed in the combination of Kwon by maximizing write throughput of the storage system (Nanduri, [0006]).
Regarding claim 6, the combination of Kwon teaches all the features with respect to claim 4 as outlined above. The combination of Kwon further teaches the controller of claim 4, wherein the processing circuitry is further configured to adjust the size threshold based on a number of free entities of a sub-queue included in the memory (Nanduri, [0009], The chunklet size is predetermined based on the performance value, [0048]; [0051], queue depth; [0072]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kwon to incorporate teachings of Nanduri to determine chunklet size based on queue depth and write throughput. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kwon with Nanduri because it improves efficiency of the storage system disclosed in the combination of Kwon by maximizing write throughput of the storage system (Nanduri, [0006]).
Regarding claims 11 and 18, taking claim 11 as exemplary, the combination of Kwon teaches all the features with respect to claim 1 as outlined above. The combination of Kwon does not explicitly teach the controller of claim 1, wherein the command queue includes a read command queue and a write command queue; and the processing circuitry is further configured to, enqueue the first read commands in the read command queue, and enqueue the plurality of sub-command in the write command queue, as claimed.
However, the combination of Kwon in view of Nanduri teaches the controller of claim 1, wherein the command queue includes a read command queue (Nanduri, [0057],  read requests queue 204) and a write command queue (write requests queue 206); and the processing circuitry is further configured to, enqueue the first read commands in the read command queue (Nanduri, [0070], The read request memory 204 includes information about the read requests 312 ), and enqueue the plurality of sub-command in the write command queue (Nanduri, [0059], Scheduler 210 includes a chunklet processor 212 that manages the operations related to chunklets, including breaking write requests into chunklets for processing, when the write requests are greater than the chunklet size; Kwon, [0092], PU 111 stores sub-requests … in sub-request queue 116; Note – Nanduri teaches breaking large size write command into smaller sub-commands without mentioning storage of the sub-commands. Kwon teaches storing sub-requests in a sub-request queue. A person of ordinary skill in the art would combine the teachings to store the smaller sub-commands of Nanduri into a queue for storage, either the command queue in Nanduri or an additional sub-command queue as suggested in Kwon.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kwon to incorporate teachings of Nanduri to store read commands in a read queue and store write command in a sub-command queue. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kwon with Nanduri because it improves efficiency of the storage system disclosed in the combination of Kwon by maximizing write throughput of the storage system (Nanduri, [0006]).
Claim 18 has similar limitations as claim 11 and they are rejected for the similar reasons.
Regarding claim 12, the combination of Kwon teaches all the features with respect to claim 11 as outlined above. The combination of Kwon further teach the controller of claim 11, wherein, the processing circuitry is further configured to slice the at least one write command in response to the at least one write command being received from the external host device (Kwon, [0087], CPU 111 reads I/O requests stored in request queue 115 and divides the I/O requests into sub-requests; Nanduri, [0059], Scheduler 210 includes a chunklet processor 212 that manages the operations related to chunklets, including breaking write requests into chunklets for processing, when the write requests are greater than the chunklet size).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kwon to incorporate teachings of Nanduri to break a large size write command into smaller sub-commands. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kwon with Nanduri because it improves efficiency of the storage system disclosed in the combination of Kwon by not starving small block reads (Nanduri, [0064]).
Regarding claims 13 and 19, taking claim 13 as exemplary, the combination of Kwon teaches all the features with respect to claim 11 as outlined above. The combination of Kwon further teaches the controller of claim 11, wherein in response to one write command of the first write commands being received and a size of the one write command being smaller than a size threshold, the processing circuitry is further configured to enqueue the one write command in the write command queue without slicing (Nanduri, [0061], where if a write request is smaller than the threshold then the write request is not broken into chunklets; [0057]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kwon to incorporate teachings of Nanduri to divide a write command into sub-commands if the size of write command is greater than a threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kwon with Nanduri because it improves efficiency and performance of the storage system disclosed in the combination of Kwon by allowing the SSD scheduler deal with the write request, saving the resources required for processing the overhead of breaking the write request into two different requests (Nanduri, [0059]).   
Claim 19 has similar limitations as claim 13 and they are rejected for the similar reasons.
Regarding claims 14 and 20, taking claim 14 as exemplary, the combination of Kwon teaches all the features with respect to claim 11 as outlined above. The combination of Kwon further teaches the controller of claim 11, wherein the processing circuitry is further configured to alternately select the read command queue and the write command queue to alternately fetch the at least one read command and the one sub-command (Depelteau, Col.8, lines, 45-54, the handle modification engine 310 may also include a Work Conserving Round Robin (WCRR) scheduler 680. The WCRR device 680 is configured to alternately supply to the multiplexer 330 a memory read request from the read request queue 660 and a memory write request from the write request queue if both queues 660 and 670 contain a request).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kwon to incorporate teachings of Depelteau to include a Work Conserving Round Robin scheduler to alternatively fetch a read command from one queue and a write command from another queue and send the fetched commands to a nonvolatile memory. A person of ordinary skill in the art would have been motivated to combine the teachings of Kwon with Depelteau because it improves efficiency of the storage system disclosed in the combination of Kwon by alternating between the read and write FIFOs in order to ensure that a natural equilibrium is reached between the two competing functions (Depelteau, Col.11, lines 47-65).
Claim 20 has similar limitations as claim 14 and they are rejected for the similar reasons.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kwon, Tuers, Miomo, and Depelteau as applied to claim 1 above, and further in view of Igashira et al. (US 2013/0262762), hereinafter Igashira.
Regarding claim 8, the combination of Kwon teaches all the features with respect to claim 1 as outlined above. The combination of Kwon does not explicitly teach the controller of claim 1, wherein, in response to a number of free entities of a sub-queue included in the memory being under a lower threshold, the processing circuitry is further configured to prevent slicing one write command of the first write commands, as claimed.
However, the combination of Kwon in view of Igashira teaches the controller of claim 1, wherein, in response to a number of free entities of a sub-queue included in the memory being under a lower threshold, the processing circuitry is further configured to prevent slicing one write command of the first write commands (Igashira, [0040], The number of pending commands in the command queue 11 increases as the data size per command is reduced; [0044], The command issuance control unit 22 may also be configured to disable the above upper size limit when the number of pending commands in the command queue 11 of the storage device 10 reaches a specified threshold; [0037]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kwon to incorporate teachings of Igashira to remove a size threshold that is used to break a write command into smaller sized sub-commands when the depth of the queue that stores the write commands reaches a specified threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kwon with Igashira because it improves efficiency and performance of the system disclosed in the combination of Kwon by avoiding deterioration of processing efficiency in the storage system disclosed in the combination of Kwon (Igashira, [0044]).  

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kwon, Tuers, Miomo, and Depelteau as applied to claim 1 above, and further in view of Nanduri et al. (US 2016/0179404), hereinafter Nanduri and Igashira et al. (US 2013/0262762), hereinafter Igashira.
Regarding claim 7, the combination of Kwon teaches all the features with respect to claim 1 as outlined above. The combination of Kwon does not explicitly teach the controller of claim 4, wherein the processing circuitry is further configured to adjust the size threshold based on a number of the first write commands, as claimed.
However, the combination of Kwon in view of Nanduri and Igashira teaches the controller of claim 4, wherein the processing circuitry is further configured to adjust the size threshold based on a number of the first write commands (Nanduri, [0057], In one embodiment, the request processor includes read requests queue 204 and write requests queue 206; [0067], memory 206 includes a plurality of write requests waiting to be processed; Igashira, [0044], The command issuance control unit 22 may also be configured to disable the above upper size limit when the number of pending commands in the command queue 11 of the storage device 10 reaches a specified threshold; ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kwon to incorporate teachings of Nanduri to store write commands in a write queue. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kwon with Nanduri because it improves efficiency and performance of the storage system disclosed in the combination of Kwon by allowing the SSD scheduler deal with the write request, saving the resources required for processing the overhead of breaking the write request into two different requests (Nanduri, [0059]).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kwon to incorporate teachings of Igashira to remove a size threshold that is used to break a write command into smaller sized sub-commands when the depth of the write queue reaches a specified threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kwon with Igashira because it improves efficiency and performance of the system disclosed in the combination of Kwon by avoiding deterioration of processing efficiency in the storage system disclosed in the combination of Kwon (Igashira, [0044]).  
Regarding claim 9, the combination of Kwon teaches all the features with respect to claim 1 as outlined above. The combination of Kwon does not explicitly teach the controller of claim 1, wherein, in response to a number of the first write commands is over an upper threshold, the slicer is further configured to prevent slicing of the at least one write command, as claimed.
However, the combination of Kwon in view of Nanduri and Igashira teaches the controller of claim 1, wherein, in response to a number of the first write commands being over an upper threshold, the processing circuitry is further configured to prevent slicing of the at least one write command (Nanduri, [0057], In one embodiment, the request processor includes read requests queue 204 and write requests queue 206; [0067], memory 206 includes a plurality of write requests waiting to be processed; Igashira, [0044], The command issuance control unit 22 may also be configured to disable the above upper size limit when the number of pending commands in the command queue 11 of the storage device 10 reaches a specified threshold).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kwon to incorporate teachings of Nanduri to include write commands in a write queue. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kwon with Nanduri because it improves efficiency and performance of the storage system disclosed in the combination of Kwon by allowing the SSD scheduler deal with the write request, saving the resources required for processing the overhead of breaking the write request into two different requests (Nanduri, [0059]).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kwon to incorporate teachings of Igashira to remove a size threshold that is used to break a write command into smaller sized sub-commands when the depth of the write queue reaches a specified threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kwon with Igashira because it improves efficiency and performance of the system disclosed in the combination of Kwon by avoiding deterioration of processing efficiency in the storage system disclosed in the combination of Kwon (Igashira, [0044]). 
 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kwon, Tuers, Miomo, and Depelteau as applied to claim 1 above, and further in view of Bhati et al. (US 2018/0232311), hereinafter Bhati.
Regarding claim 10, the combination of Kwon teaches all the features with respect to claim 1 as outlined above. The combination of Kwon further teaches the controller of claim 1, wherein the processing circuity is further configured to adjust a number of the at least one read command based on at least one of a size of write data, a number of the first write commands or busy ratio of the controller, a ratio of write resources under using, or a ratio of the first read commands to the first write commands, or any combination thereof (Bhati, [0036], Under conditions where the write queue 303 is not yet full, e.g., contains at least one remaining slot for buffering another write request, the split-queue manager circuit 305 may prioritize a first order of sending requests to the LLC, e.g., the NVM-LLC. The first order may specify a first pattern of sending the read requests before the write requests. Under the condition that the write queue 303 is full, the split-queue manager circuit 305 may prioritize a second order of sending memory requests to the NVM-LLC. The second order may specify a second pattern of alternating, every other one, between sending a write request from the write queue and a read request from the read queue (360, 370)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kwon to incorporate teachings of Bhati to alternatively fetch a read command from one queue and a sub-write-command from another queue and send the fetched commands to a nonvolatile memory based on the status of the queue storing write commands. A person of ordinary skill in the art would have been motivated to combine the teachings of Kwon with Bhati because it improves efficiency of the storage system disclosed in the combination of Kwon by balancing workload such that the write queue may be drained of write request without causing any interference to the read requests buffered in the read queue (Bhati, [0033], [0034]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136